DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/435,883 filed on 06/10/2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: [0043] of the filed specification first sentence states “the second stator coil CU1…” CU1 is the first stator coil, therefore is it the first or second stator coil?  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 2 “a motor” should be changed to “the motor”. Since only one motor is shown in the figures.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Gladkov (US 6,847,147).

Regarding claim 1, Gladkov teaches:
An apparatus for driving a motor for an eco-friendly vehicle (since it has efficiency, thus eco-friendly), comprising:
 a motor including a rotor and a stator (Fig. 2 motor with rotor 20 and stator 30); and 
a controller configured to operate the motor (Fig. 4 controller 44), 
wherein the motor includes a plurality of stator coils and stator relays (Col. 3 ll 16-19: each winding comprises a plurality of individual serially connected, coils sets separated by tap connections. Each respective tap is connected by a switch; therefore plurality of switches/relay), and 
wherein the controller is configured to operate the stator relays based on an operation mode to adjust the number of turns of the stator coils (Col. 3 ll.14-16: the number of energized coils changed when the speed crosses a threshold between adjacent speed ranges; speed ranges interpreted as operation mode, such as high speed, low speed, etc). 
 
Regarding claim 10, Gladkov teaches:
A method of driving a motor for an eco-friendly vehicle (since it has efficiency, thus eco-friendly), comprising: 
selecting, by a controller, an operation mode (Fig. 4 controller 44 col. 3 ll. 14-16: number of energized coils is changed when the speed crosses a threshold between adjacent speed ranges, thus based on operation mode; speed ranges interpreted as operation mode); 
operating, by the controller, stator relays in a motor based on the operation mode (col 3 ll. 16-1: coils sets separated by tap connections. Each respective tap is connected by a switch; therefore plurality of switches/relay; and 
operating, by the controller, the motor based on the operation of the stator relays (col. 3 ll. 14-19).  

Regarding claims 2 and 11, Gladkov teaches:
The apparatus according to claim 1, wherein the controller is configured to select the operation mode based on vehicle driving mode information (col. 2 l 65- col. 3 l 4: in motor vehicles, operation efficiency to extend battery life, to recharge or replace an on-board battery. Motors that can operate with more uniformly high efficiency over a wider speed range; therefore, vehicle driving mode information).
  
Regarding claims 3 and 12, Gladkov teaches:
The apparatus according to claim 1, wherein the controller is configured to select any one of a first operation mode, in which the number of turns of the stator coils is increased (col. 2 ll. 40-44: Fig. 1 curve A, great number of winding turns and ll. 44-47: first operation mode is described), and a second (col. 2 ll. 55: as the number of winding turns decreases), as the operation mode (Col. 2 line 55: motor operating speeds is the operation mode)  

Regarding claims 4 and 13, Gladkov teaches:
The apparatus according to claim 1, wherein the motor includes three phases (col. 7 ll. 51: motor includes three phases).  

Regarding claim 19, Gladkov teaches:
A non-transitory computer-readable recording medium having recorded thereon a program for realizing the method according to claim 10 (Col. 1 ll. 24-26: microcontroller and microprocessor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladkov (US 6,847,147) in view of Lin (US 2008/0116759).

Regarding claims 5 and 14, Gladkov doesn’t explicitly teach:
wherein the motor includes series circuits, in which at least two stator coils are connected in series, in each phase, and wherein at least two series circuits are connected in parallel.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the series circuits connected in parallel and in series of Lin into the winding of Gladkov in order to operate over a broad input power range and speed, and to allow for dynamic adjustment of the output voltage and current optimized for the loading conditions. (See Lin [0015]). (Examiner’s note: Lin refers to Gladkov in para [0007]).

Regarding claims 6 and 15, Gladkov doesn’t explicitly teach:
wherein the number of stator relays is determined by: number of relays in each phase: [(S-1)*2] * P wherein, S denotes the number of stator coils of each of the series circuits and P denotes the number of series circuits connected in parallel.
However, Lin teaches in Fig. 10 the number of stator relays for the last three series circuits being determined by number of stator coils in each the last three series circuits and P denotes the number of series circuits connected in parallel. Further para 0022 states that the adaptive winding network of the electric machine having a plurality of winding elements electrically connected forming a winding array, the winding array having one or more parallel winding units each having one or more series-connected winding elements.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of stator relays in each phase using the above mathematical relationship of Lin into the controller of Gladkov in order to have the electric machine to operate as an electric generator to allow the dynamic reconfiguration for the electric machine to generate a wide range of output currents and voltages at any given input power and speed condition (see Lin [0022]).

Allowable Subject Matter
Claims 7-9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
3/4/2021
/KAWING CHAN/Primary Examiner, Art Unit 2846